697 S.E.2d 337 (2010)
STATE of North Carolina
v.
Derrick D. ROGER.
No. 158P06-4.
Supreme Court of North Carolina.
May 12, 2010.
Derrick D. Boger, pro se.
Kathleen U. Baldwin, Catherine F. Jordan, Assistant Attorneys General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 11th of May 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cabarrus County:
"Denied by order of the Court in conference, this the 12th of May 2010."